 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER JOHN ARENDAS,                               No. 2:19-cv-01332-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    DUSTIN VEGA,
15                       Defendant.
16

17          Plaintiff Peter John Arendas (“Plaintiff”), a county inmate proceeding pro se, has filed this
18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United
19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On December 20, 2019, the Court adopted the findings and recommendations of the
21   magistrate judge and denied Plaintiff’s application for leave to proceed in forma pauperis because
22   Plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g). (ECF No. 14.) The
23   Court granted Plaintiff fourteen days within which to pay the $400 filing fee for this action. (Id.)
24   Plaintiff was warned that failure to pay the filing fee within fourteen days would result in
25   dismissal of this action. (Id.) Plaintiff has not paid the fee or otherwise responded to the order.
26   ///
27   ///
28
 1          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED.

 2          IT IS SO ORDERED.

 3   Dated: February 11, 2020

 4

 5

 6
                                     Troy L. Nunley
 7                                   United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
